BY THE COURT.
We think, construing the terms of the certificate fairly, that these provisions became binding upon the parties and rendered effective and applicable to the beneficiary certificate the amendment which was made to the by-laws. John J. McTigue, after the amendment was adopted, not having made any further disposition of the proceeds of the certificate or designation of beneficiary, the amendment became operative and by its terms the amount is made payable to the children.
For this reason the judgment should be affirmed.
Williams and Richards, JJ, concur. Lloyd, J, not participating.